Citation Nr: 1210298	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-10 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits, to include the propriety of the debt created by such overpayment.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of a Committee on Waivers and Compromises (Committee) of VA, which denied waiver of recovery of an overpayment of pension benefits initially calculated to be in the amount of $16,626.00.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Here, a determination has been made that additional evidentiary development is necessary.    

Essentially, the Veteran was found to have been at fault in creating the debt because he failed to report his receipt of Social Security Administration (SSA) disability benefits paid on the basis of having two children.   

Any contention that the Veteran was unaware of the law is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  

Thus, the regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, 68 S.Ct.1.  

Additionally, the Veteran submitted a VA Form 5655, Financial Status Report, received in March 2007, showing that the Veteran was in receipt of Social Security benefits in the amount of $856.00 for himself and $458.00 for his children (he listed one daughter, aged 17, as a dependent), and "County Disability" benefits in the amount of $630.00.  

The Veteran listed his monthly expenses as $702.00 for rent or mortgage payment, $350.00 to $450.00 for food, $130.00 for utilities and heat, $30.00 per month for car insurance, $180.00 for doctor's visits, $100.00 per month for medicines, and $135.00 for car payments.  The Veteran listed his total monthly expense as $1,675.00.  

The Veteran added that he owned real estate in the form of his home, valued at $58,000.00, and had $82.49 in cash in his bank account.  He reported his creditors consisted of a bank and a car company, and noted that he owed a balance of $56,480.00 in total for both debts.  He added that his now-deceased father paid down most of his car loan in January 2007.  He did not report having any outstanding credit card debt.  

A VA Form 5655, Financial Status Report, received in March 2008, reflects that the Veteran reported he was in receipt of monthly Social Security income of $1,519.00.  He did not list either of his children as dependents.  

The Veteran listed his average monthly expenses for rent or mortgage payment of $703.00, for food of $200.00, for utilities and heat of $134.00, for other living expenses including his deceased father's estate fees of $230.00, for gas of $100.00 and for doctor's bills/medications of $1,331.00.  

The Veteran also reported having monthly payments on installment contracts and other debts from various credit cards totaled $1,112.00, and noted that his total monthly expenses were $3,810.00.  

Significantly, the Veteran reported having "real estate owned" that was valued at $180,000.00 and listed his total assets as $208,014.00, including an automobile (valued at $28,000.00) and cash in a bank account.  The reported increase in the "real estate owned" is unclear from the submitted document.  

In a VA Form 5655, Financial Status Report, received in November 2008, the Veteran reported having average monthly income of $1,519.00 and installment contracts and other debts now totaling $1302.00, increasing his total monthly expenses to $4,100.00.  

Significantly, the Veteran did not list either of his children as dependents.  Moreover, from this document, it is unclear whether the Veteran still had an outstanding mortgage as previously identified.  

The Board notes that the VA Form 5655, Financial Status Reports, received in March 2008 and November 2008, show that the Veteran failed to identify his children as dependents or to acknowledge any SSA income received for them.  Thus, it is unclear from this record to what extent the Veteran's SSA benefits have been impacted during the period in question.     

Moreover, the record shows that the Veteran's car loan from $31,000.00 to $6,480.00, signifying a $24,520.00 reduction over the span of several months, suggesting another source of income that the Veteran identified as being his father who subsequently died .  It is unclear from this record to what extent his net worth has been impacted by this event.  

Accordingly, on this record, there are apparent inconsistencies, over time, in the reporting of the Veteran's assets and medical expenses that require clarification.   
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he submit a detailed explanation and supporting information concerning for his average monthly medical expenses for the period in question.  

2.  The RO also should take all indicated action in order to request that the Veteran furnish a complete VA Form 5655, Financial Status Report listing all of his current monthly income and expenses, as well as his assets and liabilities, to include his total net worth.  Once obtained, all documentation should be associated with the claims folder.  

The Veteran should be asked to fully explain any discrepancies from his previously submitted financial information.  

3.  After completing all indicated development, the RO should readjudicate the Veteran's request for waiver of recovery of an overpayment of VA pension benefit in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


